Title: To James Madison from Elias Vanderhorst, 22 November 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
Bristol Novr. 22d. 1808.

The preceding’s is a Copy of my last Respects to you of the 11th. ulto Pr. the Brig Alexander & Sally Captn. Swain via Philadelphia, since which period I have not been favored with any of your communications.
The War in Spain appears to be carried on with great Vigour on both sides, ’though of the final issue I can discover nothing at present to induce me to alter my former opinion thereon.  Her Vast Colonies will however probably soon feel the expediency or propriety of taking care of themselves & will of course, in all likelihood, during this struggle be for ever separated from their Parent State, whether she succeeds in her present efforts, or not.  Such an event, no doubt, will have a wide and powerful influence on the Interests & Conduct of other Nations by causing such changes among them as can not yet be calculated upon with any degree of certainty, but which, I think, without much hazard it may be presumed will prove pleasing & beneficial to all, particularly to such as view Commercial objects as those most worthy of consideration and pursuit.
Enclosed I beg leave to hand you a few of our latest Newspapers which ’though not very remarkable for conveying much truth, but a great mass of matter of an opposite nature, yet, serve in some degree, to leave on the Mind of the attentive Reader, a tolerable impression of the general state & complexion of things in this Quarter.  I have the Honor to be &c. &c.
